Citation Nr: 0406456	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
2001, for the grant of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
condition(s) (TDIU).


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted a 100 percent schedular 
disability rating for the veteran's service-connected PTSD, 
with an effective date of August 14, 2001, and denied the 
claim for TDIU as moot.  

The veteran was previously represented by a private attorney 
who is no longer authorized to represent claimants before VA.  
In January 2004, the Board notified the veteran of this fact 
and gave him an opportunity to appoint another 
representative.  He was told that if he did not respond, VA 
would assume he had chosen to represent himself.  In light of 
his lack of response, the Board will proceed with this appeal 
with the assumption the veteran is unrepresented.


REMAND

The Board will remand these claims to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The U.S. Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA applies to these claims.  See, e.g., Huston v. Principi, 
17 Vet. App. 195 (2003) (discussing VCAA applicability to 
claims for earlier effective dates).

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate either of these claims, what his 
responsibilities were with respect to the claims, and whether 
VA would assist him in any manner.  Also, the statement of 
the case (SOC) issued in February 2003 failed to provide 
citation to 38 C.F.R. § 3.159, the current regulation 
implementing the VCAA, despite the fact that this regulation 
was enacted in 2001.  For these reasons, the Board is 
constrained to remand the case for compliance with the notice 
and duty to assist provisions contained in this law and to 
ensure the veteran has had full due process of law.  

The Board also concludes VA has a further duty to assist the 
veteran in developing these claims because the record shows 
there are records outstanding from the Social Security 
Administration (SSA).  A copy of a November 2001 letter from 
SSA reflects an award of Supplemental Security Income (SSI) 
to the veteran as of March 2001.  In response to the RO's 
request for records, SSA indicated that the district office 
should be contacted for any medical information in the 
veteran's SSI file.  There is no indication this was ever 
done.  It is not known whether additional records from SSA 
would be relevant to either of these claims, but VA is 
required to obtain evidence from the Social Security 
Administration and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  Accordingly, this 
case is remanded for the following:

1.  Request the veteran's medical and 
adjudication records from the veteran's 
SSI file maintained at the district 
office of the Social Security 
Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to these claims.  The notice 
must be specific to the claims on appeal.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

3.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claims.  If any such 
action does not resolve a claim, issue 
the veteran and his representative, if 
any, a supplemental statement of the 
case.  The SSOC must provide citation to 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


